Citation Nr: 1514267	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for posttraumatic arthritis of the right ankle.

2.  Entitlement to an initial rating in excess of 10 percent for left (minor) shoulder osteoarthritis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1973 to 1993.

The evidence includes written statements from the Veteran submitted after the claim was certified to the Board which have not yet been considered by the AOJ.  However, because he filed his substantive appeal after February 3, 2013, these new statements may be initially reviewed by the Board.  38 U.S.C. § 7105(e).  Additionally, in a January 2015 written statement he also explicitly waived initial AOJ consideration of any additional evidence submitted.  38 C.F.R. § 20.1304(c).  Accordingly, appellate consideration may proceed without prejudice.


FINDINGS OF FACT

1.  A right ankle disability is manifested by subjective complaints of pain, limitation of motion, and instability; ankylosis is not shown. 

2.  A left shoulder disability is manifested by subjective complaints of limitation of motion; objective findings include pain-free motion of the left arm above shoulder level throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for posttraumatic arthritis of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-71 (2014).

2.  The criteria for an initial rating in excess of 10 percent for left (minor) shoulder osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5200-5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Ankle

The Veteran's right ankle disability has been assigned a 20 percent rating throughout the period on appeal under DC 5271, based on marked limitation of motion of his ankle.  38 C.F.R. § 4.71a.  The currently-assigned 20 percent rating is the schedular maximum rating under that diagnostic code.  Therefore, no higher schedular rating is available for limitation of motion of the right ankle under DC 5271.

The Board has considered whether a separate or higher rating is warranted for the Veteran's right ankle disability under a different diagnostic code.  For example, DC 5270 provides a 30 percent rating for ankylosis of the ankle in plantar flexion between 0 and 10 degrees.  However, the evidence does not establish that he has been diagnosed with or demonstrated ankylosis of the right ankle at any point during the period on appeal.  Instead, during his May 2012 and October 2013 VA examinations, the examiners specifically indicated there was no ankylosis of the right ankle.  Therefore, a separate or higher rating under DC 5270 for ankylosis is not available.

The Board has also considered the Veteran's statements that his right ankle disability had increased in severity.  Specifically, in November 2013, he reported increased pain, less movement, and less stability of his right ankle.  However, as discussed, he currently receives the schedular maximum benefit for his right ankle disability.  A higher rating would only be available for ankylosis, which is not shown.  Accordingly, no additional VA examination regarding any increase in severity of his current disability is required.

The Board has also reviewed the Veteran's complaints of instability in his right ankle.  Instability was also noted on the report from the July 2013 private evaluation by a podiatrist.  Because instability of the ankle is not specifically contemplated in the schedular criteria, the Board has also considered whether referral for consideration of an extraschedular rating is required.

If an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

However, in this case, even if the Board were to find that the Veteran's right ankle instability satisfied step one of Thun, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where the Board makes an adequate finding that Thun step two is not satisfied).  

The Veteran's right ankle instability does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for this condition at any point during the period on appeal.  As to employment, he has asserted that the pain in his right ankle made operating the pedals of his truck at work more difficult (see e.g. statements during his May 2012 VA examination).  However, painful movement in the right ankle is contemplated by the schedular criteria, and he has not alleged that the instability in his right ankle caused marked inference with his employment. Thus, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.

Based on all the foregoing, the criteria for a rating in excess of 20 percent for right ankle disability have not been met, and the appeal is denied.


Left Shoulder

The Veteran is also seeking an increased rating for his left shoulder disability.  Throughout the period on appeal, the Veteran's left shoulder disability has been assigned a 10 percent rating, for a diagnosis of arthritis with painful motion.

The evidence reflects that the Veteran is right handed.  Accordingly, his left shoulder disability will be rated as impairment of the minor shoulder under VA regulations.  38 C.F.R. § 4.69.  Additionally, the regulations provide that normal range of motion for the shoulder is from 0 to 180 degrees for flexion and abduction, and internal rotation to 90 degrees both up and down.  38 C.F.R. § 4.71, Plate I.

VA regulations for limitation of motion of the minor shoulder provide a 20 percent rating is warranted for arm motion limited to shoulder level or midway between the side and shoulder level.  A maximum 30 percent rating is warranted for arm motion limited to 25 degrees from side.  38 C.F.R. § 4.71a, DC 5201.  Additional diagnostic codes provide ratings for the shoulder based on ankylosis (5200), impairment of the humerus (5202), or impairment of the clavicle or scapula (5203).

First, the evidence does not establish left arm motion was limited to shoulder level, or approximately 90 degrees, at any point during the period on appeal.  38 C.F.R. § 4.71, Plate I.  Instead, during his May 2012 VA examination he demonstrated pain free range of motion to 110 degrees, even after repetitive use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  During his October 2013 examination, he demonstrated pain-free motion to 175 degrees, even after repetitive use.  Therefore, the medical evidence reflects the Veteran consistently demonstrated pain-free motion of his left arm above shoulder level.  

In a November 2013 written statement, the Veteran asserted that he could not raise his left shoulder above his waist.  As a lay person, he is considered to be competent to report what comes to him through his senses, such as experiencing limited motion of his left arm.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, his lay description is contradicted by the medical evidence, even including testing from that same month, as discussed above.  

Instead, during medical evaluation he consistently demonstrated range of motion of his left arm above shoulder level.  The Board places more probative value on the objective evidence of record rather than on his subjective complaints.  Therefore, the objective evidence does not establish the Veteran met the criteria associated with a higher 20 percent rating based on limitation of motion at any point during the period on appeal.

Additionally, in an August 2014 written statement the Veteran alleged his disability had worsened since his previous medical examination because of "more than another year of degeneration."  However, he did not provide any example of increased limitation of motion, or otherwise increased severity, of his left shoulder.  Additionally, the medical evidence does not include any suggestion that the left shoulder disability worsened since his November 2013 VA examination.  Because there is no evidence of an increased severity beyond the bare assertion, a remand for an additional VA examination is not required.

The Board has also considered whether separate or higher ratings are warranted under the other diagnostic codes related to shoulder.  However, the evidence does not establish the Veteran experienced ankylosis, impairment of the humerus, or impairment of the clavicle or scapula at any point during the period on appeal.  Instead, the May 2012 VA examiner specifically indicated there was no impairment of the clavicle or scapula, and the most recent October 2013 examiner indicated there was no ankylosis.  Therefore, the criteria for a separate or higher rating under these diagnostic codes have not been met.  38 C.F.R. § 4.71a, DC 5200, 5202-03.

Next, the Board has also considered whether referral for extraschedular consideration is required.  38 C.F.R. § 3.321(b)(1).   However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's left shoulder disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of pain and limited motion, symptoms which were specifically contemplated in the schedular ratings that were assigned.  In this regard and consistent with the reasoning presented above, the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Next, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed as a truck driver.  Thus, Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected disabilities.

Finally, under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in March 2011, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above prior to initial AOJ adjudication.  Under these circumstances, the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Therefore, the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating in excess of 20 percent for posttraumatic arthritis of the right ankle is denied.

An initial rating in excess of 10 percent for left shoulder osteoarthritis is denied.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


